GRIFFIN, Judge.
We affirm the conviction but quash the sentence on the authority of Flowers v. State, 586 So.2d 1058 (Fla.1991).
This defendant was sentenced for three offenses to a total of twenty years incarceration, which was within the permitted range for his guidelines score. Correcting that score to delete thirty-four points improperly included for multiplication of legal constraint points yields a permitted range no greater than seventeen years. Accordingly, we quash the sentence and remand for resentencing.
AFFIRMED in part; QUASHED in part and REMANDED.
DAUKSCH and HARRIS, JJ., concur.